internal_revenue_service number release date index numbers -------------------- --------------------------- -------------------------------- ------------------------------------- ------------------------------------ legend distributing controlled company sub sub llc llc llc dre department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-107326-07 date date --------------------------------------------------------------- --------------------------------------------------------------- ----------------------- --------------------------------------------------------------- --------------------------------------------------------------- ----------------------- --------------------------------------------------------------- --------------------------------------------------------------- ----------------------- --------------------------------------------------------------- --------------------------------------------------------------- ----------------------- --------------------------------------------------------------- --------------------------------------------------------------- ----------------------- --------------------------------------------------------------- --------------------------------------------------------------- ----------------------- --------------------------------------------------------------- --------------------------------------------------------------- ----------------------- --------------------------------------------------------------- --------------------------------------------------------------- ----------------------- --------------------------------------------------------------- ----------------------------------------- plr-107326-07 dre dre lp lp lp corporation corporation corporation business y business z date a date b date c date d date e date f a b c d e --------------------------------------------------------------- ----------------------------------------- --------------------------------------------------------------- ----------------------------------------- --------------------------------------------------------------- --------------------------------------------------------------- ----------------------- --------------------------------------------------------------- --------------------------------------------------------------- ----------------------- --------------------------------------------------------------- --------------------------------------------------------------- ----------------------- --------------------------------------------------------------- --------------------------------------------------------------- ----------------------- --------------------------------------------------------------- --------------------------------------------------------------- ----------------------- --------------------------------------------------------------- --------------------------------------------------------------- ----------------------- -------------------------- ----------------------- -------------------------- ------------------------- --------------- ------------------ ------------------- ------------------- ------------------------ ------------------------ -------------------------------- ------ ----------- ----------- ---- -------- -------------------------------- ---- --- --------------- ---- --- --- ---- plr-107326-07 f g h i j k l m n o p dear ------------- this letter responds to your date request for rulings on certain federal_income_tax consequences of a series of proposed transactions the information submitted in that letter and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayers and accompanied by penalty of perjury statements executed by the appropriate parties this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether internal distribution internal distribution and the share exchange all defined below i satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii are being used principally as a device for the distribution of the earnings_and_profits of the distributing and the controlled corporations discussed below see sec_355 of the internal_revenue_code and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in any of the distributing or the controlled corporations see sec_355 and sec_1_355-7 summary of facts distributing is a publicly traded holding_company and the common parent of an affiliated_group_of_corporations that file a consolidated federal_income_tax return plr-107326-07 collectively the distributing group distributing has a single class of stock outstanding the distributing stock distributing also has dollar_figurec in certain term loans outstanding the tranche a debt in addition to other debt lp lp and lp each a limited_partnership and collectively the lps in the aggregate own indirectly through dre dre and dre collectively the dres a percent of the distributing stock dre dre and dre are each classified as an entity disregarded as separate from its single owner for federal_income_tax purposes certain individuals associated with the advisor to the lps collectively the individuals own b percent of the distributing stock the dres and the individuals together are referred to hereafter as the shareholders distributing wholly owns sub sub wholly owns sub and sub wholly owns company company directly engages in business y and sub directly engages in business z company and sub have each engaged in its respective business for each of the past five years controlled is a corporation that was newly formed by distributing to hold all of the assets of business y following the separation as defined below controlled has a single class of stock outstanding the controlled stock management of distributing has determined to separate business y from business z the separation in order to allow the management of each business to focus on its respective business in furtherance of the separation distributing and the dres on date a entered into a share exchange_agreement pursuant to which distributing agreed to distribute all of the controlled stock to the shareholders in exchange for approximately d percent close to percent of the distributing stock held by the shareholders the share exchange lp lp and lp acquired the majority of their shares of distributing stock on date b in exchange for the contribution of i all of the stock of corporation corporation and corporation respectively collectively the corporations and ii in the case of lp and lp certain class c units in llc the stock in the corporations and the contributed class c units collectively the contributed interests to the then newly-formed distributing the distributing contribution in connection with an initial_public_offering of the distributing stock the ipo the lps had acquired the contributed interests i principally on date c and date d dates more than five years prior to the execution date of the share exchange_agreement and ii to a lesser extent on date e lp and lp acquired the remainder of their shares of distributing stock as a contribution from certain partners of lp and lp immediately after the distributing contribution the lps had acquired their stock in the corporations in connection with the initial capitalization of llc and llc the operating partnerships that acquired the plr-107326-07 distributing business that acquisition occurred on date c and date d dates more than five years prior to the execution date of the share exchange_agreement on date f lp and lp engaged in transactions that the taxpayers believe are properly characterized as contributions by lp and lp of approximately dollar_figuree and dollar_figuref in cash to corporation and corporation respectively the cash contributions since that time the lps have not transferred any other_property to the corporations on date e lp and lp acquired certain partnership interests in llc the class c units in exchange for cash llc contributed the cash to llc a newly formed limited_liability_company classified as a corporation for federal_income_tax purposes and llc used the cash to purchase the stock of an unrelated target_corporation under the operating_agreement of llc the class c units were allocated all of the profits and losses from the llc investment and none of the profits and losses from the llc investment in the distributing contribution the lps contributed the stock of the corporations and the class c units to distributing in exchange for distributing stock approximately g percent of the distributing stock received by lp and lp and all of the distributing stock received by lp in the distributing contribution was attributable to the stock of the corporations contributed by the lps the lps sold approximately h percent of their distributing stock pursuant to the exercise of the underwriters’ overallotment option in the ipo the overallotment sales the proposed transactions in order to accomplish the separation the following series of transactions have been proposed collectively the proposed transactions i sub will distribute all of the company stock to sub internal distribution ii sub will distribute all of the company stock to distributing internal distribution iii distributing will contribute all of the stock of company and business y assets to controlled in exchange for additional controlled stock dollar_figurei in cash the special dividend and debt securities to be issued by controlled the controlled securities that will have a term of not less than j years and will be callable no earlier than k years after their issuance the contribution iv the shareholders will exchange an aggregate of l shares of distributing stock including approximately d percent of the shares of distributing stock held by each of the dres in exchange for controlled stock in the share exchange all of the plr-107326-07 controlled stock held by distributing will be distributed to the shareholders in the share exchange v distributing expects to transfer such transfer the debt exchange all of the controlled securities received by it in the contribution to one or more investment banks collectively the creditor in exchange for existing tranche a debt or other existing debt of distributing the distributing debt that the creditor acting as principal for its own account will have acquired at least m days prior to the consummation of the debt exchange distributing expects to consummate the debt exchange pursuant to an exchange_agreement entered into by distributing and the creditor no sooner than n days after the creditor acquires the distributing debt in the marketplace and at least o days prior to the closing of the debt exchange pursuant to which the parties will agree to exchange the controlled securities for an amount of distributing debt with a fair_market_value to be determined as of the date the exchange is consummated solely in order to comply with covenants under distributing's senior note indentures distributing may be required to sell the retired distributing debt back to the creditor immediately after the debt exchange and then use the cash proceeds from that sale to immediately repurchase such distributing debt from the creditor any such purchase and sale will be accomplished by means of accounting entries between distributing and the creditor vi as soon as practicable after the contribution but in no event later than p months after the contribution distributing will use the special dividend to repay existing indebtedness that was not incurred in connection with the transaction and or will distribute the proceeds to distributing's shareholders in each case in pursuance of the plan_of_reorganization that includes the contribution vii in connection with the proposed transactions distributing controlled and company will enter into certain continuing transactions between the companies including certain transitional agreements and a tax_sharing_agreement collectively the ancillary agreements the taxpayers have made the following representations regarding the proposed representations transactions internal distribution any indebtedness owed by company to sub after internal distribution will not constitute stock_or_securities no part of the consideration to be distributed by sub with respect to the sub stock will be received by sub as a creditor employee or in any capacity other than that of a shareholder of sub a b plr-107326-07 c d e f g h i j k l the five years of financial information submitted on behalf of the business directly conducted by company is representative of the present business operations of company and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of the business directly conducted by sub is representative of the present business operations of sub and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted following internal distribution sub and company will continue the active_conduct of their respective businesses independently and with their own employees internal distribution is being carried out to facilitate the share exchange internal distribution is motivated in whole or substantial part by this corporate business_purpose internal distribution is not used principally as a device for the distribution of the earnings_and_profits of sub or company or both no indebtedness between sub and its subsidiaries and company and its subsidiaries has been or will be cancelled in connection with internal distribution other than the settlement of open intercompany account balances attributable to the normal business operations of distributing and its subsidiaries prior to the share exchange no intercorporate debt will exist between sub and its subsidiaries and company and its subsidiaries at the time of or subsequent to internal distribution except for payables arising under the transitional agreements or in the ordinary course of business payments made in connection with any continuing transactions between sub and its subsidiaries and company and its subsidiaries following internal distribution will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length neither sub nor company is an investment_company as defined in sec_368 and iv for purposes of sec_355 immediately after internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub plr-107326-07 stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution m for purposes of sec_355 immediately after internal distribution assuming that the sec_355 assumptions set forth below apply no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of stock of company entitled to vote or percent or more of the total value of shares of all classes of stock of company that was either acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution or attributable to distributions on stock of sub that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution n o p q internal distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in sub or company including any predecessor or successor of any such corporation neither sub nor company will be a disqualified_investment_corporation within the meaning of sec_355 at the time of internal distribution no member of the distributing group will have an excess_loss_account in the company stock or in the stock of any company subsidiary at the time of the share exchange no member of the distributing group will have an excess_loss_account in controlled or in the stock of any controlled subsidiary including company the allocation_of_basis under sec_358 that will occur in connection with internal distribution will not result in company stock having a higher basis than it had immediately before internal distribution internal distribution r s any indebtedness owed by company to sub after internal distribution will not constitute stock_or_securities no part of the consideration to be distributed by sub with respect to the sub stock will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of sub plr-107326-07 t u v w x y z the five years of financial information submitted on behalf of the business directly conducted by company is representative of the present business operations of company and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of the business directly conducted by sub a member of the separate_affiliated_group as defined in sec_355 of sub hereafter the sub sag is representative of the present business operations of sub and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted following internal distribution the sub sag and company will continue the active_conduct of their respective businesses independently and with their own employees internal distribution is being carried out to facilitate the share exchange internal distribution is motivated in whole or substantial part by this corporate business_purpose internal distribution is not used principally as a device for the distribution of the earnings_and_profits of sub or company or both no indebtedness between sub and its subsidiaries and company and its subsidiaries has been or will be cancelled in connection with internal distribution other than the settlement of open intercompany account balances attributable to the normal business operations of distributing and its subsidiaries prior to the share exchange no intercorporate debt will exist between sub and its subsidiaries and company and its subsidiaries at the time of or subsequent to internal distribution except for payables arising under the transitional agreements or in the ordinary course of business aa payments made in connection with any continuing transactions between sub and its subsidiaries and company and its subsidiaries following internal distribution will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length bb neither sub nor company is an investment_company as defined in sec_368 and iv cc for purposes of sec_355 immediately after internal distribution no person determined after applying sec_355 will hold stock possessing plr-107326-07 percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution dd for purposes of sec_355 assuming that the sec_355 assumptions set forth below apply immediately after internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of stock of company entitled to vote or percent or more of the total value of shares of all classes of stock of company that was either acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution or attributable to distributions on stock of sub that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution ee internal distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in sub or company including any predecessor or successor of any such corporation ff neither sub nor company will be a disqualified_investment_corporation within the meaning of sec_355 gg at the time of internal distribution no member of the distributing group will have an excess_loss_account in the company stock or in the stock of any company subsidiary at the time of the share exchange no member of the distributing group will have an excess_loss_account in controlled or in the stock of any controlled subsidiary including company hh the allocation_of_basis under sec_358 that will occur in connection with internal distribution will not result in company stock having a higher basis than it had immediately before internal distribution the contribution and the share exchange ii other than the controlled securities to be held by distributing prior to their distribution to creditor any indebtedness owed by controlled to distributing after the share exchange will not constitute stock_or_securities plr-107326-07 jj the fair_market_value of the controlled stock received by each shareholder in the share exchange will be approximately equal to the fair_market_value of the distributing stock surrendered in exchange therefor kk no part of the consideration to be distributed by distributing with respect to the distributing stock will be received by any shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing ll the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing in the contribution each equals or exceeds the sum of i the total liabilities assumed as determined under sec_357 by controlled and ii the total amount of money and other_property within the meaning of sec_361 received by distributing and transferred by it to its creditors and shareholders in connection with the plan_of_reorganization the liabilities assumed as determined under sec_357 in the proposed transaction were incurred in the ordinary course of business and are associated with the assets being transferred mm the total adjusted_basis and the fair_market_value of the assets transferred by distributing to controlled in the contribution will equal or exceed the sum of a the amount of any liabilities assumed within the meaning of sec_357 by controlled in the contribution b the amount of any liabilities owed to controlled by distributing if any that are discharged or extinguished in the contribution and c the amount of any cash and the fair_market_value of any property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled in the contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the contribution nn the five years of financial information submitted on behalf of the business directly conducted by sub a member of the separate_affiliated_group of distributing the distributing sag is representative of the present business operations of sub and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted oo the five years of financial information submitted on behalf of the business directly conducted by company a member of the separate_affiliated_group of controlled the controlled sag is representative of the present business operations of company and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted plr-107326-07 pp following the share exchange the distributing sag and the controlled sag will continue the active_conduct of their respective business independently and with their own employees qq the share exchange is being carried out to allow the management of business y and business z to focus on its own respective business the share exchange is motivated in whole or substantial part by this corporate business_purpose rr the share exchange is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both ss no indebtedness between distributing and its subsidiaries and controlled and its subsidiaries has been or will be cancelled in connection with the share exchange other than the settlement of open intercompany account balances attributable to the normal business operations of distributing and its subsidiaries prior to the share exchange tt no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or subsequent to the share exchange except for the controlled securities to be issued to distributing and expected to be distributed to distributing's creditors in the debt exchange and payables arising under the transitional agreements or otherwise in the ordinary course of business uu no property will be transferred by distributing to controlled for which an investment_credit allowed under sec_47 will be claimed vv immediately before the share exchange items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing's excess_loss_account if any with respect to its controlled stock will be included in income immediately before the share exchange to the extent required by applicable regulations see sec_1_1502-19 ww payments made in connection with any continuing transactions between distributing and its subsidiaries and controlled and its subsidiaries following the share exchange will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length xx neither distributing nor controlled is an investment_company as defined in sec_368 and iv plr-107326-07 yy for purposes of sec_355 immediately after the share exchange no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the share exchange zz for purposes of sec_355 assuming that the sec_355 assumptions set forth below apply immediately after the share exchange no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the share exchange or attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the share exchange aaa the share exchange is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation bbb neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 ccc the controlled securities issued to distributing will qualify as securities within the meaning of sec_361 ddd distributing will transfer the special dividend received from controlled to its creditors and or its shareholders pursuant to the plan_of_reorganization within p months after the share exchange the sec_355 assumptions the taxpayers made the following assumptions for purposes of the foregoing sec_355 representations eee for purposes of sec_355 in connection with the cash contributions each of lp and lp is deemed to have acquired a portion of each share of its stock in the respective corporation in an amount equal to the ratio that i plr-107326-07 the amount of the applicable cash contribution bears to ii the aggregate fair_market_value of the stock of the applicable_corporation immediately after the cash contribution this portion of the stock of each corporation will be deemed for purposes of sec_355 to have been purchased by the applicable lp on date f the remainder of each share of the stock of each corporation retained its original purchase date and other characteristics for purposes of sec_355 fff for purposes of sec_355 each share of distributing stock received by an lp in the distributing contribution has a split holding_period and therefore a split date of original purchase for purposes of sec_355 determined by reference to the holding_period and date of original purchase of the various items of property contributed by the lp to distributing in the distributing contribution if a portion of a share of distributing stock was received by an lp in the distributing contribution in exchange for an item of contributed_property that was acquired by purchase more than five years before the execution of the share exchange_agreement then that portion of the share of distributing stock is not to be treated as stock in the distributing_corporation acquired by purchase during the five-year period for purposes of sec_1_355-6 ggg for purposes of sec_355 and in applying assumption fff above the portion of a share of distributing stock received by an lp in the distributing contribution that is deemed to have been received for a particular item of contributed_property is equal to the ratio that i the net fair_market_value of that item of contributed_property bears to ii the net fair_market_value of all of the property contributed by the lp to distributing in the distributing contribution for purposes of determining the net fair_market_value of the items of property contributed by lp and lp the amount of any liabilities to which the class c units were subject at the time of the distributing contribution as determined under the rules of subchapter_k will be allocated among and will be deemed to reduce the fair_market_value of those items of contributed_property in proportion to their relative fair market values at the time of the distributing contribution determined without regard to such liabilities hhh to the extent that a shareholder sold shares of distributing stock in the overallotment sale having different original purchase dates or other characteristics that are relevant for purposes of sec_355 the shares sold in the overallotment sale by such shareholder will be determined in accordance with the rules of sec_1_1012-1 iii if i a shareholder surrenders less than all of its shares of distributing stock in the share exchange and ii the shareholder holds shares of distributing plr-107326-07 stock having different original purchase dates or other characteristics that are relevant for purposes of sec_355 then the shares of distributing stock surrendered by the shareholder in the share exchange will be identified in accordance with the rules of sec_1_1012-1 and or if such identification is not made will be determined in accordance with the rules of sec_1_1012-1 jjj during any period in which an lp simply holds distributing stock or a predecessor asset and does not sell distribute or transfer that distributing stock or other asset mere changes in the value of the distributing stock or other asset and in the other assets of the lp do not cause any purchase of the distributing stock or other asset even if under the governing documents of the lp those changes in value affect the moment-to-moment sharing percentages of the partners of the lp rulings based solely on the information submitted and the representations made we rule as follows regarding the proposed transactions internal distribution no gain_or_loss will be recognized by sub on the distribution of company stock to sub in internal distribution sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of sub on the receipt of company stock in internal distribution sec_355 the aggregate basis of the sub and the company stock held by sub after internal distribution will be the same as the basis of the sub stock held by sub immediately prior to internal distribution allocated in proportion to the fair market values of the sub and company stock in accordance with sec_1_358-2 sec_358 b and c the holding_period of the company stock received by sub will include the holding_period of the sub stock with respect to which internal distribution is made provided that the sub stock is held as a capital_asset on the date of internal distribution sec_1223 earnings_and_profits will be allocated between sub and company in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 internal distribution plr-107326-07 no gain_or_loss will recognized by sub on its distribution of company stock to distributing in internal distribution sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing on its receipt of company stock in internal distribution sec_355 the aggregate basis of the sub and company stock held by distributing after internal distribution will be the same as the basis of the sub stock held by distributing immediately before internal distribution allocated in proportion to the fair market values of the sub and company stock in accordance with sec_1_358-2 sec_358 b c the holding_period of the company stock will include the holding_period of the sub stock with respect to which internal distribution is made provided that the sub stock is held as a capital_asset on the date of internal distribution sec_1223 earnings_and_profits will be allocated between sub and company in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 the contribution and the share exchange the contribution together with the share exchange will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 provided that distributing distributes out all of the proceeds of the special dividend as described in step vi above no gain_or_loss will be recognized by distributing as a result of the contribution sec_361 sec_361 and sec_357 no gain_or_loss will be recognized by controlled in the contribution sec_1032 controlled's basis in each asset received from distributing in the contribution will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 controlled's holding_period in each asset received from distributing in the contribution will include the period during which distributing held the asset sec_1223 no gain_or_loss will be recognized by distributing in the share exchange sec_361 plr-107326-07 provided that all of the controlled securities are transferred to creditor in the debt exchange as described in step v above then under the intercompany_transaction regulations distributing will not recognize any income gain loss or deduction with respect to the controlled securities and the debt exchange other than any i amount of income gain loss or deduction that offsets controlled’s corresponding amount of income gain loss or deduction upon the deemed satisfaction of the controlled securities ii deductions attributable to the fact that the distributing debt may be redeemed at a premium iii income attributable to the fact that the distributing debt may be redeemed at a discount iv interest_expense accrued with respect to the distributing debt and v income gain deductions or loss realized on the transfer of the controlled securities in the debt exchange attributable to appreciation or depreciation in the controlled securities after the time they are acquired and prior to their disposition by distributing gain but not loss will be recognized by the shareholders upon their receipt of controlled stock and cash if any from distributing in the share exchange as described in step vi above in an amount not in excess of the cash if any received sec_356 the cash if any will be treated as a distribution_of_property to which sec_301 applies by reason of sec_356 any cash received by a shareholder of distributing other than the shareholders as described in step vi above will also be treated as a distribution_of_property to which sec_301 applies each shareholder’s basis in the controlled stock received in the share exchange will be equal to the basis of the shares of distributing stock exchanged therefor decreased by the amount of cash if any received by the shareholder in the transaction and increased by the amount if any which was treated as a dividend sec_358 and b each shareholder's holding_period in the controlled stock received in the share exchange will include the holding_period of the distributing stock exchanged therefor provided that the distributing stock is held as a capital_asset on the date of the share exchange sec_1223 distributing and controlled will allocate their earnings_and_profits if any in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 caveats no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether internal distribution internal distribution and the share plr-107326-07 exchange satisfy the business_purpose requirement of sec_1_355-2 ii whether the proposed transactions are being used principally as a device for the distribution of earnings_and_profits of any of the distributing or controlled corporations see sec_355 and sec_1_355-2 and iii whether internal distribution internal distribution or the share exchange are acquisitions that are part of a plan or series of related transactions under sec_355 additionally no opinion is expressed regarding the federal_income_tax consequences of any transactions under the ancillary agreements procedural statements this ruling letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this ruling letter in accordance with a power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representatives sincerely richard k passales richard k passales senior counsel branch office of associate chief_counsel corporate
